DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Action is in reply to the October 14, 2022 Amendment under 37 CFR 1.111.  After entry of the Amendment, claims 1, 6,10, and 15 are amended, no new claim is added, nor are any claims canceled.  Currently claims 1-15 remain pending for further examination and consideration. 

Response to Amendment
	The amendment to claim 15 obviates the objection due to improper hybrid format; and, is accordingly withdrawn.
	The rejection of claims 1-15 under 35 USC 101 is maintained, and further clarified.
	The rejection of at least claim 1 under 35 USC 102(a)(1) is maintained over Patent Application Publication No. 2019/0005947, to Kim et al. (hereinafter Kim), and further clarified.
	Further in view of the claim amendments, an additional reference is applied and used in combination with Kim, and as found in Applicants’ filed IDS, namely, End-To-End Deep Convolutional Neural Network With Multi-Scale Structure For Weakly Labeled Sound Event Detection, by Seokjin Lee et al. (hereinafter Lee). Published December 2019.

Response to Arguments
	1. 	Response to 35 USC 101 Arguments:
		Applicant asserts, on page 8, of the Amendment:
    PNG
    media_image1.png
    254
    654
    media_image1.png
    Greyscale

	Claim 1, with Applicants’ amendments is presented below for convenience.

    PNG
    media_image2.png
    217
    655
    media_image2.png
    Greyscale

	The Examiner respectfully disagrees that a mere transformation of data, from an input to an output, even with a “filtering”; and with a view of the Revised Step 2A, does render claim 1, for example, patent eligible.
	Revised Step 2A: Prong Two:
	“Integration into a practical application” requires an additional element(s) or combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Step 2B:
	In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
	If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
	If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.

	Although Applicant may find detailed information within their specification, at for example, paragraphs 0002 to 0006; the detailed information must be found within the claimed invention.
	Since the actual elements added by the Amendment amount to merely high level components for a computer-based system, they add “well-understood, routine, conventional activity”, and they do not make the claim patent eligible under 35 USC 101.
	Further Amendment and or corrections are required.

	2.	Response to the 35 USC 102 rejection over Kim Arguments:
		Applicants assert in the Remarks, page, 9:

    PNG
    media_image3.png
    213
    622
    media_image3.png
    Greyscale

	The Examiner respectfully disagrees.
	A close review of Kim discloses:
[0039] In the speech recognition system, the speech recognition apparatus 100 is a computing device which receives speech data 10 as an input and provides a recognition result 30. Here, the term speech data may include all of a wave file representing a speech signal in a wave form, a spectrogram representing the wave file in a frequency form, a Mel-frequency cepstral coefficient (MFCC), and the like.  (para. 0039).
	Similarly, Kim discloses: [0041] Further, according to the embodiment of the inventive concept, the speech recognition apparatus 100 may construct a target label such that structural characteristics of a recognition target language are reflected from text included in an original learning data set and perform learning on the acoustic model using learning speech data included in the original learning data set and a target label corresponding to the learning speech data. (para. 0041).
	As shown, Kim does, disclose and discuss: the filtering of the speech data, with a so-called target label, to generate a recognition result 30.  The speech data includes a speech signal in a wave form or wave file in frequency form.  The original speech data is modified through the learning data set included in the original learning data set and a target label.
	The removal of a component of a specific frequency band is an operation performed by, for example, a Mel-frequency cepstral coefficient (MFCC).
The details of a MFCC are found in the End-To-End Deep Convolutional Neural Network With Multi-Scale Structure For Weakly Labeled Sound Event Detection, by Seokjin Lee et al. (hereinafter Lee) reference, provided as a teaching reference for the 35 USC 102 rejection over at least claim 1. 
	Figure 1 of Lee, discloses and discusses removal of a component of a specific frequency band in the context of MFCC.
	A brief deconstruction of MFCC:
	Cepstral in MFCC.  A Cepstral construction was developed while studying echoes in seismic signals, which lead to speech recognition, and music wave form processing.  Cepstral is an adjective of the noun Cepstrum.  Cepstrum is related to a spectrum of measured scales and signal pitch.
	Coefficients in MFCC, relate to a number of values used to describe “a piece” or portion of a wave form of sound.
	Therefore, the Examiner still maintains that either Kim or Kim (with Lee as a teaching reference) still anticipates at least claim 1.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claims 1, 6, 10 and 15 recite:
obtaining original data; and
obtaining training data having a transformed frequency component by filtering the original data using a filter configured to remove a component of a predetermined frequency band (or substantially similar language).

obtaining original data;
obtaining training data having a transformed frequency component by filtering the original data using a filter configured to remove a component of a predetermined frequency band; and
augmenting training data by transforming input and data generating an estimate for a ground truth by augmenting training data into a classifier, if the random number exceeds a threshold (claim 10);
generating an estimate for the ground truth by inputting the input data into the classifier, if the random number is less than or equal to the threshold (claim 10);
calculating a loss function by comparing the estimate for the ground truth to a real ground truth included in the input data (claim 10); and
updating a parameter of the classifier using the loss function (claim 10).

	The ‘obtaining original data’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses a person writing down data on paper.

 	The ‘obtaining training data’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses a person writing down data on paper.

	The ‘augmenting’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “augmenting” in the context of this claim encompasses the person analyzing data.

	The ‘generating’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “generating” in the context of this claim encompasses the person discussing results with, e.g., a team.

	The ‘calculating’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “calculating” in the context of this claim encompasses the person the person analyzing data.

The ‘updating’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “updating” in the context of this claim encompasses the person the person analyzing data.

	Claims 2-5, 7-9, and 11-14 merely further describe displaying the claimed recommendation of respective Claims 1, 6, and 10.

	Claims 2-5 recite:
wherein the filter is a notch filter with a center frequency and a bandwidth set to random numbers (claim 2);
wherein the filter is configured to filter out a frequency band on a time axis of the original data based on a parameter determined according to a uniform distribution probability variable (claim 3); and
obtaining training data having transformed frequency and time components based on the original data by deleting a predetermined range of data on a time axis of the training data having the transformed frequency component (claim 4).
 wherein the obtaining of the training data having the transformed time component comprises obtaining the training data having the transformed frequency and time components by determining two points on the time axis of the training data having the transformed frequency component according to a uniform distribution probability variable and by removing signal energy included in an interval between the determined points (claim 5).

	The ‘is/obtaining limitation of #7-#10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses the person analyzing data, making a determination about data, and writing down a result.

	Claims 11-14 merely further describe the claimed training data, and its augmentation.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional elements that are recited at a high-level of generality (i.e., as generic computer components performing [a] generic computer function[s]) such that they amount to no more than mere instructions to apply the exception.
	These additional elements are:
“interface” (Claims 1, 6, and 15)
“processor” (Claims 1, 6, 10, and 15)
“notch filter” (Claim 2)
“uniform distribution variable (Claims 3, 5, 7, 9, 12, and 14)
“classifier” (Claim 10)
“a computer-readable storage medium” (Claim 15)

	Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Additionally, the Examiner refers to MPEP 2106.05(d)(II) which provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity:
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

	Accordingly, for at least the reasoning provided above, Claims 1-15 are patent ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0005947 A1 to Kim et al. (hereinafter Kim) with teaching reference End-To-End Deep Convolutional Neural Network With Multi-Scale Structure For Weakly Labeled Sound Event Detection, by Seokjin Lee et al.  Published December 2019 (hereinafter Lee).
With regards to claim 1, Kim discloses:
1. 	A method of augmenting training data, the method comprising:
obtaining, via an interface, (see, Fig. 1, and apparatus 100) original data (see, Fig. 4, and detailed description, including, target labels from text included in an original learning data set 310, para. 0050); and
obtaining, via a processor coupled to the input interface, training data having a transformed frequency component (see, Fig. 8, the speech recognition apparatus 100 may include one or more processors 101, a bus 105, a network interface 107, a memory 103 for loading computer programs executed by the processors 101, and a storage 109 for storing speech recognition software 109a, para. 0087); Fig. 4, and detailed description, including, the target label constructing unit 120 may construct various types of target labels from text included in an original learning data set 310 and generate learning data sets 330, 350, 370, and 390, para. 0050) from the original data by filtering the original data,
wherein a filter coupled to the processor is configured to remove a component of a predetermined frequency band (see, detailed description, including, a first learning data set 330 indicates a plurality of pieces of learning data which are composed of the learning speech data included in the original learning data set and a first level target label, and second, third, and fourth learning data sets 350, 370, and 390 indicate a plurality of pieces of learning data which are respectively composed of the learning speech data included in the original learning data set and second, third, and fourth level target labels. In the speech recognition system, the speech recognition apparatus 100 is a computing device which receives speech data 10 as an input and provides a recognition result 30. Here, the term speech data may include all of a wave file representing a speech signal in a wave form, a spectrogram representing the wave file in a frequency form, a Mel-frequency cepstral coefficient (MFCC), and the like.  (para. 0039).
Further, according to the embodiment of the inventive concept, the speech recognition apparatus 100 may construct a target label such that structural characteristics of a recognition target language are reflected from text included in an original learning data set and perform learning on the acoustic model using learning speech data included in the original learning data set and a target label corresponding to the learning speech data. (para. 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over End-To-End Deep Convolutional Neural Network With Multi-Scale Structure For Weakly Labeled Sound Event Detection, by Seokjin Lee et al.  Published December 2019 (hereinafter Lee) in view of Kim.
With regard to claim 2, Kim fails to explicitly disclose:
2. (Original) The method of claim 1, wherein the filter is a notch filter with a center frequency and a bandwidth set to random numbers.
Lee discloses:
the filter is a notch filter with a center frequency and a bandwidth set to random numbers (see, Fig. 1, in order to handle the both signal classes which have short and long signal characteristics, the proposed system utilize multi-scale windows such as 0.1, 0.2, 0.3, and 0.4 seconds, Section 2.1).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Kim and Lee, before her, and before the effective filing date of the invention to combine the features of Lee with the system of Kim, and to provide analysis of Mel frequency cepstral coefficient, as a sound event detection (SAD) algorithm.  Lee discusses multi-scale time frames and networks to handle both short and long characteristics, that can be formulated from a randomized number set.

With regard to claim 3, Kim fails to explicitly disclose:
3. (Original) The method of claim 1, wherein the filter is configured to filter out a frequency band on a time axis of the original data based on a parameter determined according to a uniform distribution probability variable.
Lee discloses:
the filter is configured to filter out a frequency band on a time axis of the original data based on a parameter determined according to a uniform distribution probability variable (see, Fig. 2 and 3, and detailed description, including, channel attention module (CAM) that realizes channel wise attention, on a single time frame along a time axis, Section 2.2, para. 1-2). 
It would have been obvious to one of ordinary skill in the art, and having the teaching of Kim and Lee, before her, and before the effective filing date of the invention to combine the features of Lee with the system of Kim, and to provide analysis of Mel frequency cepstral coefficient, as a sound event detection algorithm.  Lee discusses multi-scale time frames and networks to handle both short and long characteristics, that can be formulated from a randomized number set.

With regard to claim 4, Kim fails to explicitly disclose:
4. (Original) The method of claim 1, further comprising
obtaining training data having transformed frequency and time components based on the original data by deleting a predetermined range of data on a time axis of the training data having the transformed frequency component.
Lee discloses:
obtaining training data having transformed frequency and time components based on the original data by deleting a predetermined range of data on a time axis of the training data having the transformed frequency component (see, detailed description, including, Sect. 2.5 Training Procedure, because the weakly labeled data does not contain the onset and offset data, so that the data was annotated by the sound event detection (SAD) algorithm module in advance.  The mean-teacher model is adopted from the previous research and modified slightly: including, perform the transfer learning to the backend section of the model with unlabeled data using the mean-teacher model; and tuning the weights of the backend section using augmented data from the strongly and weakly labeled data).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Kim and Lee, before her, and before the effective filing date of the invention to combine the features of Lee with the system of Kim, and to provide analysis of Mel frequency cepstral coefficient, as a sound event detection algorithm.  Lee discusses multi-scale time frames and networks to handle both short and long characteristics, that can be formulated from a randomized number set.

With regard to claim 5, Kim fails to explicitly disclose:
5. (Original) The method of claim 4, wherein the obtaining of the training data having the transformed time component comprises obtaining the training data having the transformed frequency and time components by determining two points on the time axis of the training data having the transformed frequency component according to a uniform distribution probability variable and by removing signal energy included in an interval between the determined points.
Lee discloses:
wherein the obtaining of the training data having the transformed time component comprises obtaining the training data having the transformed frequency and time components by determining two points on the time axis of the training data having the transformed frequency component according to a uniform distribution probability variable and by removing signal energy included in an interval between the determined points (see, detailed description, including, including, Sect. 2.5 Training Procedure, because the weakly labeled data does not contain the onset and offset data, so that the data was annotated by the sound event detection (SAD) algorithm module in advance.  The mean-teacher model is adopted from the previous research and modified slightly: including, perform the transfer learning to the backend section of the model with unlabeled data using the mean-teacher model; and tuning the weights of the backend section using augmented data from the strongly and weakly labeled data).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Kim and Lee, before her, and before the effective filing date of the invention to combine the features of Lee with the system of Kim, and to provide analysis of Mel frequency cepstral coefficient, as a sound event detection algorithm.  Lee discusses multi-scale time frames and networks to handle both short and long characteristics, that can be formulated from a randomized number set.

	With regard to claim 6, claim 6 (a method claim) recites substantially similar limitations to claim 1 and claim 5 (both a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 7, claim 7 (a method claim) recites substantially similar limitations to claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 8, claim 8 (a method claim) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 9, claim 9 (a method claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 10, claim 10 (a method claim) recites substantially similar limitations to claim 1 and 2 (a method claim) (with the addition of a random number generator, as employed by one-dimensional convolutional neural networks with deeply stacked structure, Lee), and is therefore rejected using the same art and rationale set forth above.
With regard to claim 11, claim 11 (a method claim) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 12, claim 12 (a method claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 13, claim 13 (a method claim) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 14, claim 14 (a method claim) recites substantially similar limitations to claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 15, claim 15 (a non-transitory computer readable storage claim) recites substantially similar limitations to claim 1 and 10 (both a method claim) and is therefore rejected using the same art and rationale set forth above.

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:
US 20200302949 A1 to Jeong et al. discusses  a sound event recognition method that may improve a sound event recognition performance using a correlation between difference sound signal feature parameters based on a neural network, in detail, that may extract a sound signal feature parameter from a sound signal including a sound event, and recognize the sound event included in the sound signal by applying a convolutional neural network (CNN) trained using the sound signal feature parameter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        11-19-2022